Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Martin Mata, and wife Enna Fernandez                     Appeal from the 61st District Court of
Mata Individually and Fabrizio Mata,                     Harris County, Texas (Tr. Ct. No. 2018-
Appellants                                               62967-D).         Memorandum       Opinion
                                                         delivered by Justice Stevens, Chief Justice
No. 06-21-00089-CV         v.                            Morriss and Justice Carter* participating.
                                                         *Justice Carter, Retired, Sitting by
Argos USA LLC, Appellees                                 Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s summary judgment and dismissal of all the appellants claims
against Argos USA LLC.
       We further order that the appellants, Martin Mata, Enna Fernandez Mata, and Fabrizio
Mata, pay all costs incurred by reason of this appeal.



                                                         RENDERED APRIL 22, 2022
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk